Exhibit 10.70
[ex10701.jpg]
[ex10702.jpg]


AGREEMENT
GENERAL TERMS AND CONDITIONS


THIS AGREEMENT is made by and between Xfone.USA, Inc. (“Xfone.USA”), a
Mississippi corporation, and EBI Comm, Inc. (“EBI”), a Mississippi corporation,
and shall be effective on the Effective Date, as defined herein. This Agreement
may refer to either Xfone.USA or EBI or both as a “Party” or “Parties.” This
Agreement reflects the terms and conditions to acquire certain assets owned by
EBI, (the “Transaction”).



1.  
Transaction Terms. 

 

(a)  
Transaction Structure. Xfone.USA will purchase the customer base, including
Dial-Up, Dedicated, Wholesale, DSL and Hosted Domain customers, and certain
equipment items of EBI through the transfer of EBI’s assets, as described
herein.

 

(b)  
Assets to be Acquired. Xfone.USA will purchase certain assets, tangible and
intangible, owned by EBI that are used in, or necessary for the conduct of its
business, including, without limitation: (i) EBI’s trade name(s), trademarks and
all related intellectual property; (ii) EBI’s fixed assets, including assets in
the following locations: New Orleans - one (1) Cisco 24-Port Ethernet Switch,
one (1) OmniView 8-Port KVM Switch, one (1) Barracuda Spam Firewall 300, one (1)
Dell Server, two (2) Custom Servers, one (1) Livingston Portmaster 2E, one (1)
Dymeta TrimMail 420 Spam Filter; Columbus, MS - three (3) Custom Workstations,
three (3) Custom Servers, one (1) Cisco Router, two (2) 3Com SW 3300 Ethernet
Switches, 3 APC UPS Back ups; (iii) entire customer base, including all hosted
domains and all related peripheral equipment, including cables and wires; (iv)
any and all customer lists; and (iv) EBI’s current assets, including but not
limited to, accounts receivable.

 

(c)  
Liabilities to be Assumed. Xfone.USA will not assume any of EBI’s liabilities
whatsoever, including but not limited to accounts payable, payroll liabilities
and any other payables and accruals.

 
Xfone.USA shall not be responsible for any liabilities of EBI whatsoever and the
assets purchased shall be transferred to Xfone.USA free and clear of all liens
or encumbrances of any kind or nature.
 

(d)  
Consideration. The aggregate consideration for the assets to be purchased will
be paid in cash, cash equivalents or immediately available funds and will
consist of: (i) a payout of fifty-percent (50%) of the monthly collected revenue
from the customer base during the initial twelve (12) month period, which shall
commence on the Effective Date of this agreement; (ii) any payment due to EBI
will first be credited to I-55 Internet Services, Inc. or I-55
Telecommunications against any outstanding and unpaid amounts owed for services
previously provided to EBI from the I-55 companies. * THE AGREED TO BE DEDUCTED
FROM THE 1ST MONTH COLLECTIONS IS $7,728.00.

 
-1-

--------------------------------------------------------------------------------



(e)  
Transition Assistance. Simultaneously with the execution of this Agreement as
defined herein. EBI will use its reasonable best efforts to assist Xfone.USA to
make a swift and complete transition. Beginning on the Effective Date of this
Agreement, EBI will immediately remit, to Xfone.USA, any funds received from its
customers, along with the pertinent billing information for each customer so
Xfone.USA can apply the proper credits to each customer’s account.

 

(f)  
Conditions for Closing. The closing of the Transaction is subject to the
acceptance and execution of this Agreement by the Owner/Manager or duly
authorized executive officer of EBI.

 

(g)  
 Cooperation of the Parties. Xfone.USA and EBI will cooperate with each other to
the fullest extent in the execution of the Agreement. Xfone.USA and EBI will use
their best efforts to take all steps necessary to consummate the Transaction as
soon as practicable but, in any event, prior to December 31, 2005.

 
Additionally, EBI will continue to assist Xfone.USA in the transition of EBI
customers to Xfone.USA after the close of the Transaction and throughout the
initial twelve (12) month period to assist in collection of payments and with
customer issues to insure the retention of the customer base purchased during
that time.
 

(h)  
Indemnification. EBI hereby indemnifies and agrees to hold Xfone.USA harmless
from, against and in respect of (and shall on demand reimburse) Xfone.USA for
(i) any and all debts, all liabilities or obligations of EBI, direct or
indirect, fixed, contingent or otherwise, which exists at or as of the Effective
Date or which arises after the Effective Date but which are based upon or arise
from any act, omission, transaction, circumstance, sale of goods or services,
state of facts or other conditions which occurred or existed on or before the
Effective Date and (ii) any loss, liability or damage suffered or incurred by
Xfone.USA by reason of any untrue representation or non-fulfillment of any
covenant by EBI contained in this Agreement or in any document executed or
delivered in connection with this Agreement. EBI shall reimburse Xfone.USA for
any indemnity claim within ten (10) days of demand and if the claim is not
satisfied within said period, then Xfone.USA shall be entitled to set off the
amount of such indemnity claim against any amounts due to EBI under this
Agreement or any other agreement.

 

(i)  
Confidentiality. The confidentiality shall not apply to any information which is
(i) publicly available, (ii) known to Xfone.USA, as shown by credible evidence,
prior to the date hereof, (iii) independently developed by Xfone.USA after the
date hereof, as shown by credible evidence, or (iv) acquired by Xfone.USA from a
third party who has no obligation to keep such information confidential. In the
event the Transaction is not consummated for any reason whatsoever, Xfone.USA
shall promptly return all information to EBI and shall not make use of any
proprietary information and/or trade secrets of EBI.

 

(j)  
Conduct in Ordinary Course. In addition to the conditions discussed in this
Agreement, consummation of the Transaction is subject to EBI conducting its
business in the ordinary course during the period between the date hereof and
the date of final transition and there having been no material adverse change in
EBI’s business, financial condition or prospects.

 
-2-

--------------------------------------------------------------------------------


2. Expenses. EBI, on one hand and Xfone.USA, on the other hand, shall bear their
respective expenses, costs and fees (including attorneys and accountants) in
connection with the Transaction contemplated herby.


3. Public Announcements. Neither EBI nor Xfone.USA will make any announcement of
the Transaction contemplated by this Agreement prior to the execution of this
Agreement without the prior written approval of the other, which approval will
not be unreasonably withheld or delayed. By executing this Agreement, EBI hereby
authorizes Xfone.USA to publicize the signing of this Agreement. The foregoing
shall not restrict in any respect EBI or Xfone.USA ability to communicate
information concerning this Agreement and the transactions contemplated hereby
to their respective affiliates’, officers, directors, employees and professional
advisers, and, to the extent relevant, to third parties whose consent is
required in connection with the transaction contemplated by this Agreement.


4. Effective Date. The Effective Date of this Agreement will be the date that of
the last signature affixed to this Agreement.
 
5. Miscellaneous. This Agreement shall be governed by the substantive laws of
the State of Mississippi without regard to conflict of law principles. This
Agreement constitutes the entire understanding and agreement between the parties
hereto and their affiliates with respect to its subject matter and supersedes
all prior or contemporaneous agreements, representations, warranties and
understandings of such parties (whether oral or written). No promise,
inducement, representation or agreement, other than as expressly set forth
herein, has been made to or by the parties hereto. This Agreement may be amended
only by written agreement, signed by the parties to be bound by the amendment.
Evidence shall be inadmissible to show agreement by and between such parties to
any term or condition contrary to or in addition to the terms and conditions
contained in this letter. This Agreement shall be construed according to its
fair meaning and not strictly for or against either party.


IN WITNESS WHEREOF, the Parties have executed this Agreement the day and year
written below.


 
Xfone.USA, Inc.  
 
EBI
     
By: /s/ Wade Spooner
 
By: /s/ Gene Imes
Name: Wade Spooner
 
Name: Gene Imes
Title: CEO/President
 
Title: Owner
Date: 1/1/06
 
Date: 27 Dec 05



-3-

--------------------------------------------------------------------------------

